Citation Nr: 0821222	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1955 to 
October 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In its February 2007 rating decision at issue, the RO denied 
the veteran's claim for service-connected bilateral hearing 
loss "since this condition neither occurred in nor was 
caused by service."  The RO reasoned that as his service 
medical records (SMRs) are not available for review and there 
is no medical evidence to substantiate his claim, then the 
evidence does not show he had hearing loss in service or 
within one year of his discharge.

Additionally, the RO found that service connection cannot be 
granted unless the degree of hearing loss meets a certain 
threshold.  See 38 C.F.R. § 3.385 indicating that, for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The RO did not conclude that the veteran's 
degree of hearing loss meets this threshold.  However, he was 
not provided a VA examination, and there is no audiology 
examination chart of record for the Board to determine 
whether his hearing loss is severe enough to be considered a 
disability by VA standards.


The only audiology examination of record is from an August 
2006 consultation, and it is insufficient for determining 
whether the veteran's hearing loss is severe enough to be a 
disability under § 3.385, much less related to his military 
service, because the report does not provide specific 
measurements at the required frequency thresholds.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (indicating the Board 
cannot interpret data in reports like that, such as when the 
data is presented in a graphical format).

The Board realizes the RO attempted to obtain the veteran's 
SMRs from the National Personnel Records Center (NPRC), a 
military records repository, and that the NPRC responded that 
these records were unavailable and presumed destroyed in a 
1973 fire at this facility.  When, as here, the SMRs are lost 
or missing, VA has a heightened duty "to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In his November 2006 statement in support of claim (VA Form 
21-4138), the veteran asserts that while at Wheelus AB, 
Libya, he was exposed to jet engine noise while working on 
the flight line, and that, upon being airlifted to Brienne 
AB, France, he was admitted to a hospital for food poisoning 
and, while there, was also examined and consequently isolated 
in connection to a hearing condition.  Such action would most 
likely have been documented in his SMRs.  The RO acknowledged 
these statements, but concluded that as there is a lack of 
medical evidence supporting his claim (including insofar as 
relating his current hearing loss to his military service), 
his claim still fails.



But while it is indeed true that missing SMRs does not create 
a reverse presumption in favor of granting the claim or 
obviate the need for the veteran to have this type of medical 
nexus evidence supporting his claim, the fact remains that VA 
has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist him in developing his 
claim, and to explain the reasons and bases for its decision.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

Moreover, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that, even though disabling hearing loss according 
to the requirements of 38 C.F.R. § 3.385 may not have been 
demonstrated during service or at separation, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to his service.  The Court 
further noted that the threshold for normal hearing is from 
zero to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Id., (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  See, too, Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

So a VA examination and opinion are needed to determine 
whether the veteran has sufficient hearing loss to be 
considered a disability by VA standards, i.e., sufficiently 
severe to meet the threshold requirements of 38 C.F.R. 
§ 3.385, and if he does, to determine whether his hearing 
loss relates back to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (indicating a VA examination and 
opinion must be obtained when needed to decide a claim).  See 
also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning his claimed tinnitus, in its February 2007 rating 
decision at issue the RO denied this claim because "there is 
no evidence of a condition of tinnitus in service or current 
diagnosis of tinnitus shown as related to military service."  
However, the August 2006 VA audiology examination, in 
discussing the veteran's tinnitus, mentions that he had 
received treatment in 1995 from a private physician for 
vertigo.  So the RO should obtain these additional records.  
See 38 C.F.R. § 3.159(c)(1).

There also needs to be a medical determination of whether the 
veteran has tinnitus and, if he does, whether it relates back 
to his military service, although he indicated during the 
August 2006 VA audiology examination that he had only 
experienced the condition for the prior 10-15 years.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  The veteran has not received 
this required notice concerning his claims and should before 
deciding his appeal.

Accordingly, the veteran's claims are REMANDED for the 
following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).

2.  Also send the veteran a release form 
authorizing VA to obtain his confidential 
medical records from the private 
physician that treated him for vertigo in 
1995.  And after securing the appropriate 
release, obtain these records.

3.  Schedule the veteran for a VA 
audiological examination to obtain a 
medical nexus opinion indicating whether 
he has hearing loss sufficiently severe 
to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards 
(also whether he has tinnitus), and if he 
does, whether it is at least as likely as 
not these conditions are attributable to 
his military service - and, in 
particular, to the type of noise exposure 
he alleges.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims folder must be made available 
to the examiner for a review of the 
pertinent medical and other history; this 
includes a complete copy of this remand.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



